 



Exhibit 10.8
SPLIT DOLLAR INSURANCE AGREEMENT
     THIS AGREEMENT made this 28th of July 2006, by and between JO-ANN STORES,
INC., an Ohio corporation (the “Company”) and David Holmberg (the “Employee”),
WITNESSETH:
     WHEREAS, the Employee has performed his duties in a capable and efficient
manner and is a valued employee of the Company and has indicated his intention
to continue such services, and the Company desires that he do so; and
     WHEREAS, in the continuation of such relationship, the parties desire to
establish an arrangement in order to provide insurance protection for the
benefit of the Employee;
     NOW, THEREFORE, in consideration of the services rendered and to be
rendered by the Employee and of the mutual covenants contained herein, the
parties hereto agree as follows:
     1. Purchases of Insurance. The Company shall maintain life insurance
policies acquired by the Company on the life of the Employee (the “Policies”)
from insurance companies selected by the Company (the “Insurance Companies”),
shall pay the premiums on the policies when due, and shall be designated as sole
owner of the policies subject to the conditions hereafter set forth.
     2. Allocation of Premiums Between Company and Employee. The Company will
pay the entirety of the Premiums due on the Policies and shall annually furnish
the Employee a statement of the amount of income reportable by the Employee for
Federal and State income tax purposes, if any, as a result of its payment of
such premiums.
     3. Payment of Proceeds. Upon the death of the Employee while this Agreement
remains in effect, the proceeds of the Policies shall be paid as follows:
     (a) To the Employee’s beneficiary or beneficiaries designated in accordance
with paragraph 4 hereof, the amount of Six Hundred Thousand ($600,000) Dollars.
     (b) To the Company, an amount equal to the balance, if any, of the proceeds
of the Policies, and of any paid-up additional insurance purchased through
dividend reinvestment, if any, after payment of the applicable amount to the
Employee’s beneficiary or beneficiaries pursuant to subparagraph (a) of this

 



--------------------------------------------------------------------------------



 



paragraph 3.
     4. Ownership. The Employee shall have the right to designate the
beneficiary or beneficiaries to receive payment of any proceeds of the Policies
which might become payable pursuant to the provisions of paragraph 3(a) hereof.
Each and every other right of ownership of the Policies shall be reserved to the
Company even though the exercise of such right or rights would adversely affect
or extinguish the payment of any benefits pursuant to Paragraph 3(a) hereof or
the existence thereafter of the right reserved to the Employee pursuant to the
first sentence of this paragraph.
     5. Dividends. The Policies shall provide that the dividends, if any,
payable with respect to the Policies may be applied as determined by the Company
in its sole discretion.
     6. Termination. This Agreement may be terminated by either party hereto,
with or without the consent of the other, upon the giving of notice of
termination in writing. It shall terminate automatically upon termination of
employment of the Employee with the Company for any reason whatsoever, including
early retirement. In the event of termination, the Employee agrees, upon request
to him by the Company, to join with the Company in executing such documents as
may be necessary to designate the Company as sole owner and sole beneficiary of
the Policies.
     7. Possession of Policy. The Company shall keep possession of the Policies.
The Company agrees from time to time to make the Policies available to the
Employee or to the Insurance Company for the purpose of endorsing.
     8. Borrowing. The Company shall have the right, without the consent of the
Employee, to borrow the cash value of the Policies, if any, provided, however,
that the Company shall not borrow from the Policies in any more than three of
the first seven years and such amount borrowed from any Policy during the first
seven years shall not exceed the annual premium of such policy.
     9. Plan Administrator. The Company shall be the Plan Administrator of the
plan described herein for purposes of the Employee Retirement Income Security
Act of 1974. The Company shall maintain records with respect to the Employee’s
benefits hereunder, except for individual claim records which shall be
maintained by the Insurance Companies. The Insurance Companies shall handle
certain aspects in the administration of the plan including, but not limited to,
the processing of individual claims, and the remittance of benefit payment.
Payments from the plan shall be made to beneficiaries directly by the Insurance
Companies in accordance with the terms of the Policies and the terms of this
Agreement.
     10. Claims Procedure. The Company shall provide a procedure for handling
beneficiaries’ claims for benefits. Such procedure shall be in accordance with
regulations issued by the Secretary of Labor and shall:

-2-



--------------------------------------------------------------------------------



 



     (a) provide adequate notice in writing to any beneficiary whose claim for
benefits has been denied, setting forth the specific reasons for such denial,
written in a manner calculated to be understood by such beneficiary; and
     (b) afford a reasonable opportunity to any beneficiary whose claim for
benefits has been denied for a full and fair review by the appropriate named
fiduciary of the decision denying the claim.
     11. Miscellaneous. The benefits payable under this Agreement shall be
independent of, and in addition to, any other employment agreement that may
exist from time to time between the parties hereto or any other compensation
payable by the Company to an Employee, whether as salary, bonus or otherwise.
This Agreement shall not be deemed to constitute a contract of employment
between the parties hereto, nor shall any provision hereof restrict the right of
the Company to terminate the employment of the Employee at any time.
     12. Amendment. This Agreement may be revoked or be amended by a writing
signed by the Company and the Employee and attached hereto.
     13. Successors. This Agreement shall bind and shall inure to the sole
benefit of the parties and their respective successors, assigns and legal
representatives.
     14. Revocation of Prior Agreement. Upon execution of the Agreement all
split dollar insurance agreements entered into by the parties hereto prior to
the date hereof, if any, shall be null and void and the rights thereunder shall
be extinguished.
     IN WITNESS WHEREOF, the parties have hereunto set their hands, the Company
by its duly authorized officers on the day and year first above written.

            JO-ANN STORES, INC.
        By:   /s/ Darrell Webb    /s/ David Holmberg      Darrell Webb, Chairman
of the Board,   Employee      President and Chief Executive Officer             
    By:   /s/ David Goldston          David Goldston          Senior Vice
President,
General Counsel and Secretary         

-3-